  Case: 1:17-md-02804-DAP Doc #: 1851 Filed: 07/17/19 1 of 2. PageID #: 57501




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                  )   MDL No. 2804
OPIATE LITIGATION                             )
                                              )   Case No. 1:17-md-2804
THIS DOCUMENT RELATES TO:                     )
                                              )   Judge Dan Aaron Polster
ALL CASES                                     )
                                              )
                                              )
                                              )
                                              )


    PLAINTIFFS’ MOTION FOR ENTRY OF REVISED PROTECTIVE ORDER

         Plaintiffs submit this motion for entry of a revised protective order in the above-

captioned case. Plaintiffs submit this motion without any objection from Defendants.

         The Court earlier entered Case Management Order No.2: Protective Order. See docket

no. 441 ("Protective Order") (filed 05/15/18). Exhibit A to the Protective Order is an

acknowledgement form, which must be signed by any attorney, party, Attorney General, expert,

or other entity who receives documents through MDL proceedings. Signers of this form

acknowledge they have read and understand the Protective Order and agree to be bound by its

terms.

         Several Attorneys General have asked that minor amendments be made to the

acknowledgement form for purposes of clarification that execution of the form does not submit

those Attorneys General to the jurisdiction of the Court except as relates to the enforcement of

the Protective Order. Accordingly, attached to this Motion is an alternative "Exhibit A" to the

Protective Order. The alternative form is identical to the Acknowledgment to the ARCOS
  Case: 1:17-md-02804-DAP Doc #: 1851 Filed: 07/17/19 2 of 2. PageID #: 57502



Protective Order (Doc #: 602-1) (Filed: 06/11/18). Entities seeking access to discovery produced

in the MDL may sign either the original or alternative version of "Exhibit A."

       WHEREFORE, Plaintiffs respectfully request this Honorable Court to grant the

Plaintiffs’ Motion for Entry of Revised Protective Order.

                                                    Respectfully submitted,


                                                    s/Paul T. Farrell, Jr.
                                                    Paul T. Farrell, Jr., Esq.
                                                    GREENE KETCHUM, LLP
                                                    419 Eleventh Street
                                                    Huntington, WV 25701
                                                    phone:     304.525.9115
                                                    facsimile: 304.529.3284
                                                    email: paul@greeneketchum.com

                                                    Plaintiffs’ Co-Lead Counsel


                                                    s/Peter H. Weinberger
                                                    Peter H. Weinberger (0022076)
                                                    SPANGENBERG SHIBLEY & LIBER
                                                    1001 Lakeside Avenue East, Suite 1700
                                                    Cleveland, OH 44114
                                                    phone: 216.696.3232
                                                    facsimile: 216.696.3924
                                                    email: pweinberger@spanglaw.com

                                                    Plaintiffs’ Co-Liaison Counsel



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 17, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF System. The Court’s electronic filing system will send
notice of this filing to all parties. Parties may access this filing through the CM/ECF System.


                                                    s/Peter H. Weinberger
                                                    Peter H. Weinberger

                                                    2
